 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
      TIMOTHY McCAMEY,
 7
                                    Plaintiff,             Case No. C19-0732-RAJ
 8
             v.
 9                                                         ORDER DISMISSING CIVIL RIGHTS
      SCSO CORRECTIONS BUREAU, et al.,                     ACTION
10
                                    Defendants.
11

12          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the
     Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the
13
     remaining record, hereby finds and ORDERS as follows:
14
            (1)     The Report and Recommendation is approved and adopted;
15          (2)     Plaintiff’s complaint (Dkt. 7) and this action are DISMISSED without prejudice,
     under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure of plaintiff to adequately state a claim for relief
16
     under 42 U.S.C. § 1983. The Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g);
17
     and
18          (3)     The Clerk is directed to send copies of this Order to plaintiff and to the Honorable
     Mary Alice Theiler.
19
            DATED this 26th day of November, 2019.
20

21

22
                                                          A
                                                          The Honorable Richard A. Jones
23                                                        United States District Judge


     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
